FILED
                            NOT FOR PUBLICATION                            MAR 20 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PIA D. BEATY,                                    Nos. 13-17499
                                                      14-15100
               Plaintiff - Appellant,
                                                 D.C. No. 2:12-cv-01807-RCJ-NJK
  v.

SANTA ROSA III HOA,                              MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       In these consolidated appeals, Pia D. Beaty appeals pro se from the district

court’s judgment dismissing her action alleging violations of 42 U.S.C. § 1983 and

state laws and the district court’s subsequent award of attorney’s fees to defendant.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lack of subject matter jurisdiction. Kuntz v. Lamar Corp., 385 F.3d 1177, 1181 n.6

(9th Cir. 2004). We review for an abuse of discretion an award of attorney’s fees

under Federal Rule of Civil Procedure 11 and 42 U.S.C. § 1988. Price v. State of

Hawaii, 939 F.2d 702, 709 (9th Cir. 1991). We affirm as to the judgment and

vacate as to the attorney’s fees.

      In No. 13-17499, the district court properly dismissed Beaty’s complaint for

failure to establish federal subject matter jurisdiction. See Poulos v. Caesars

World, Inc., 379 F.3d 654, 662 (9th Cir. 2004) (there is no jurisdiction where a

claim “appear[s] to be immaterial and made solely for the purpose of obtaining

jurisdiction” or is “wholly insubstantial and frivolous” (citation and internal

quotation marks omitted)); Scott v. Pasadena Unified Sch. Dist., 306 F.3d 646, 664

(9th Cir. 2002) (if a district court dismisses federal claims for lack of subject

matter jurisdiction, the court has no discretion to retain supplemental jurisdiction

over the state law claims); Price, 939 F.2d at 707-08 (under § 1983, “private

parties are not generally acting under color of state law”).

      Contrary to Beaty’s contention, the district court did not abuse its discretion

in dismissing Beaty’s complaint without leave to amend. See Lopez v. Smith, 203
F.3d 1122, 1130 (9th Cir. 2000) (setting forth standard of review); see also

Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (per


                                           2                                        13-17499
curiam) (discussing the factors that weigh against granting leave to amend,

including bad faith and prejudice to defendant).

      The district court did not abuse its discretion in denying Beaty’s motions for

disqualification of opposing counsel because the record supports the denial. See

Cohn v. Rosenfeld, 733 F.2d 625, 631 (9th Cir. 1984) (this court “will not disturb a

district court’s ruling on a motion to disqualify counsel if the record reveals any

sound basis for the court’s action” (citation and internal quotation marks omitted));

Paul E. Iacono Structural Eng’r, Inc. v. Humphrey, 722 F.2d 435, 438 (9th Cir.

1983) (setting forth standard of review).

      In No. 14-15100, the district court did abuse its discretion in awarding

attorney’s fees for defendant under Federal Rule of Civil Procedure 11 and 42

U.S.C. § 1988 after dismissing for lack of subject matter jurisdiction and entering

judgment. See Fed. R. Civ. P. 11(c); Branson v. Nott, 62 F.3d 287, 292-93 (9th

Cir. 1995) (attorney’s fees cannot be awarded under § 1988 following a dismissal

for lack of subject matter jurisdiction).

      Beaty’s motions, filed August 9, 2014 and January 27, 2015, are denied as

unnecessary.

      Appeal No. 13-17499: AFFIRMED.

      Appeal No. 14-15100: VACATED.


                                            3                                    13-17499